SHARP, Judge.
Bradley appeals from the circuit court’s denial of his petition for writ of prohibition 1 which sought to prohibit the county court from continuing to exercise jurisdiction over him because of a claimed violation of the speedy trial rule.2 The circuit court did not reach the merits of this question, relying on Guzman v. Huffstetler, 409 So.2d 134 (Fla. 5th DCA 1982). That case is no longer controlling.3 We reverse and remand to give the circuit court an opportunity to rule on the matter.
REVERSED AND REMANDED.
DAUKSCH and FRANK D. UP-CHURCH, Jr., JJ., concur.

. Fla.R.App.P. 9.030(c)(3).


. Fla.R.Crim.P. 3.191.


.Ehn v. Smith, 426 So.2d 570 (Fla. 5th DCA 1983) now holds that prohibition is a proper remedy for an alleged speedy trial violation. See also Lowe v. Price, 437 So.2d 142 (Fla.1983); Sherrod v. Franza, 427 So.2d 161 (Fla.1983).